PER CURIAM.
Paulette Thompson Massey brought an action against the City of Kansas City, Missouri and Emergency Assistance, Inc. alleging sex discrimination in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000 et seq., and 42 U.S.C. § 1983. Massey appeals from the district court’s decision directing a verdict for appellees on the § 1983 claim and dismissing the Title VII claim for lack of subject matter jurisdiction.
The district court, in a lengthy examination of the facts, applied the test announced in Baker v. Stuart Broadcasting Co., 560 *691F.2d 389 (8th Cir.1977), and concluded that, for purposes of the Title VII action, Kansas City and Emergency Assistance, Inc. could not be treated as a single entity or joint employer nor could Emergency Assistance be considered the City’s agent. On the § 1983 claim, the court concluded there was no showing of any “policy or custom” on the part of the City which would make it liable as a municipality.1 Since we discern no error of law and the findings of fact are not clearly erroneous, we affirm on the basis of the district court’s opinion.
Affirmed. See Eighth Circuit Rule 14.

. Appellant voluntarily dismissed her § 1983 claim against Emergency Assistance, Inc. Thus, we are not confronted with the question whether for purposes of the fourteenth amendment Emergency Assistance’s alleged mistreatment of Massey constituted “state action.” See McVarish v. Mid-Nebraska Com. Mental Health Center, 696 F.2d 69 (8th Cir.1982) (dismissal of employee of community mental health center was state action for fourteenth amendment purposes). We, therefore, express no opinion as to whether Massey had a valid § 1983 cause of action against Emergency Assistance, Inc.